—Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered April 21, 1995, which granted .defendant-respondent’s motion to change venue from Bronx County to Essex County, unanimously affirmed, without costs.
The IAS Court did not improvidently exercise its discretion under CPLR 510 (3) in transferring the venue of this action to Essex County, where the accident occurred, most of the material nonparty witnesses work or reside and most of the police and medical records are located. These factors outweigh favoring Bronx County in consideration of the convenience of plaintiff’s family members and doctors (Toro v Gracin, 148 AD2d 364; Esser v Ciarmella, 203 AD2d 159). Concur—Rosenberger, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.